Title: To James Madison from Thomas Jefferson, 13 September 1802
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Sep. 13. 1802.
I now return you the papers which came in your letter of the 11th. I am not satisfied that the ground taken by Chancellor Livingston is advantageous. For the French government & the Spanish have only to grant him all he asks (and they will in justice & policy do that at once) and his mouth must be shut: because after-sought objections would come from him to great disadvantage. Whereas the true & solid objection remains in full force, after they shall have the merit of granting all he asks.
Judge Law’s letter can be nothing more than an effort to save himself from the appearance of retreating. The Commrs. will surely exhibit their appointments to him, in the expectation of being called into action. If they do not the District attorney (according to what I propose) will on the application of the judge ask appointments from us.
I inclose you a letter from the Mayor of New York, who asks a guard or guards from us to prevent the French blacks from escaping into the country. If a guard to their hospital would suffice, that could be admitted under the provisions of the Quarentine law: and Genl. Dearborne (with whom I concur) seems disposed to this. I think therefore to leave to his discretion to order the guard. But I think it would be well that you should write a friendly explanation of the measure to mr. Pichon, to whom it might otherwise wear an unfriendly aspect. I cannot but view this case as still lying substantially within the police of the states, and that we have only small & incidental relations with it; viz. as within the cases of contraband or smuggling. Colo. Monroe has in contemplation to carry his family down on Thursday, not to return. Mr. Short & Bp. Madison arrived here yesterday. We shall hope to see you here before Monroe goes, as I think an interview with him would not be unuseful. Will you be pleased to order a commission for Wm. Carey to be collector of York vice Wm. Reynolds dead? Accept my affectionate salutations.
Th: Jefferson

P. S. Return Livingston’s letter to the War office.
 

   
   RC (DLC); FC (DLC: Jefferson Papers).



   
   See Brent to JM, 7 Sept. 1802, and n. 4.



   
   The letter enclosed by Jefferson has not been found, but it was no doubt Edward Livingston’s letter to Henry Dearborn, which Dearborn sent to Jefferson, noting that “an extract … has been transmitted to the Secretary of State, conceiving that the subject generally came more immediately under the direction of his Department” (Dearborn to Jefferson, 8 Sept. 1802 [DLC: Jefferson Papers]). For the copy sent to JM, see Brent to JM, 7 Sept. 1802.


